Citation Nr: 0122758	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  96-47 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable (original) rating for 
hypertension.







ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The appellant had active service from July 1972 to August 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Additional development is required in this case to fully 
comply with duty to assist under the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475 (the VCAA) and 
implementing regulations adopted by VA in August 2001, which 
are effective from date of the enactment of the VCAA, 
November 9, 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  The record in this case reflects that the 
appellant notified staff at the RO in September 1996 that he 
was recently seen in August 1996 at a VA medical facility for 
treatment of elevated blood pressure; he also indicated that 
he would obtain additional treatment records dating from his 
military discharge in August 1993 from the "Eisenhower" 
facility, which he believed supported entitlement to an 
increased rating for his service-connected hypertension 
disorder.  See Report of Contact, VA Form 119, dated 
September 10, 1996.  No treatment records from the Eisenhower 
facility were submitted, and VA outpatient treatment records 
in the file are dated only through January 1996.  
Furthermore, the record shows that the appellant was last 
examined for compensation purposes in July 1996.  Hence, 
additional development is in order, as set forth below in the 
indented paragraphs.

With respect to the above, the Board observes that section 
3.159(c)(2) of the revised regulations requires VA to make as 
many as are necessary to obtain relevant records from a 
Federal department or agency, to include medical and other 
records from VA medical facilities and records from other 
Federal agencies, which would include military medical 
facilities such as the one named above by the appellant in 
the September 1996 Report of Contact.  This regulation 
further provides that VA will end its efforts to obtain 
records from a Federal department or agency only of VA 
concludes that the records sought do not exist or that 
further efforts to obtain such records would be futile.  
Section 3.159(c)(3) provides further guidance as to obtaining 
records in compensation cases, to include VA medical records 
or records of examination or treatment at non-VA facilities 
authorized by VA and any other relevant records held by any 
Federal department or agency, provided the claimant provides 
enough information to identify the records, the approximate 
time frame covered by the records and the condition for which 
treatment was provided, as has been done in this case.

Moreover, because VA has a statutory obligation to accord the 
appellant the duty to assist under 38 U.S.C.A. § 5107, he is 
entitled to a new examination.  38 C.F.R. § 3.326 (2001) and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal the current state of the 
claimant's disability, fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, particularly if there is no additional medical 
evidence which adequately addresses level of impairment of 
disability since previous examination).

Finally, as the appeal arises from the grant of an original 
rating, the RO on remand must analyze this claim as "staged 
ratings" case.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (an appeal arising from the assignment of an initial 
or original disability rating upon the award of service 
connection may, consistent with the facts found, be higher or 
lower for segments of time under review, i.e., the original 
rating may be "staged").

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal has been concluded, the version of the law or 
regulation that is most favorable to the claimant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
changes in the law enacted by the VCAA, and as recently 
implemented by VA regulations in July 2001, are clearly more 
favorable to the appellant in this situation, further 
development and readjudication by the RO is necessary.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001), mot. for 
recons. denied, 14 Vet. App. 327 (per curiam order), mot. for 
full Court review denied, 15 Vet. App. 21 (2001) (en banc 
order).
Accordingly, while the Board regrets the further delay, this 
case is REMANDED for the following development:

1.  Pursuant to the revised regulations 
cited above, the RO should obtain VA 
medical records dating from August 1996 
to the present and any records associated 
with treatment provided to the appellant 
at the Eisenhower facility he identified 
in the September 1996 Report of Contact.  
If necessary, the RO should obtain the 
appellant's authorization to release any 
indicated medical records.  All treatment 
records obtained as a result of this 
inquiry should be associated with the 
claims folder.

2.  The RO should ask the appellant if he 
has received any additional medical 
treatment for the service-connected 
hypertension disorder.  If so, all 
corresponding records of treatment should 
be obtained and associated with the 
claims folder.

3.  With respect to the above, all 
attempts to obtain records from all 
indicated sources which are ultimately 
not obtained should be documented, and in 
accordance with the VCAA, § 5103A(b)(2), 
and the amended regulation, 38 C.F.R. 
§ 3.159(a)-(f), the RO should notify the 
appellant of the records it was unable to 
obtain, briefly explain the efforts made 
to obtain such records, and describe any 
further action that the RO will take to 
obtain such records.

4.  Upon completion of the above, the RO 
should schedule the appellant for an 
appropriate VA compensation or fee-basis 
examination to determine the nature and 
extent of impairment caused by his 
service-connected hypertension.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examining physician in conjunction 
with the requested examination.  All 
appropriate diagnostic tests and studies 
deemed necessary to assess the severity 
of this disability should be conducted.  
All pertinent symptomatology and medical 
findings should be reported in detail.  
The examining physician should be 
specifically requested to proffer an 
opinion as to the specific extent and 
severity of the hypertension disorder.  
The report of this examination, including 
the reports of all completed tests or 
special studies, should thereafter be 
associated with the appellant's claims 
folder.

5.  The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

6.  Thereafter, the RO should review the 
claims file and ensure that any 
additional notification/development 
actions applicable to the appellant's 
claim and required by the VCAA are 
completed.

7.  Upon completion of the above, the RO 
must readjudicate the appellant's claim 
presently in appellate status before the 
Board, as listed on the title page, with 
consideration given to all of the 
evidence of record.  In this regard, the 
RO should address his claim on the merits 
after ensuring that all duty-to-notify 
and duty-to-assist provisions have been 
fulfilled.  Additionally, the RO must 
readjudicate the claim as a "staged 
ratings" case under the guidance set 
forth in Fenderson, supra.  If any 
benefits sought on appeal remain denied, 
the RO should provide the appellant an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim, as ordered by 
this REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO should 
allow the appellant an appropriate period 
of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


